The only evidence for the state was that of the sheriff and his deputy, who testified that, armed with a search warrant they went to defendant's place and found one pint of whisky under the back steps to his store and eleven pints in the furnace of a barbecue pit in the rear of the storehouse.
There was no evidence as to the ownership of the whisky, and nothing to prove that defendant knew of its presence. The cause was tried by the court, without a jury. As has many times been pointed out, a constructive possession alone is not sufficient to justify a conviction. Burroughs v. State, 24 Ala. App. 579,139 So. 115; Eldridge v. State, 24 Ala. App. 395, 135 So. 646.
The trial court erred in rendering judgment of conviction. *Page 192 
The judgment is reversed, and the cause is remanded.
Reversed and remanded.